226 F.2d 218
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.MAURICE EMBROIDERY WORKS, Inc., Respondent.
No. 4981.
United States Court of Appeals First Circuit.
Oct. 6, 1955.

Petition for enforcement of an order of the National Labor Relations Board.
Theophil C. Kammholz, General Counsel, Chicago, Ill., David P. Findling, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, and Arnold Ordman and Kalvin Kahn, Washington, D.C., on brief, for petitioner.
No appearance for respondent.
Before MAGRUDER, Chief Judge, and WOODBURY and HARTIGAN, Circuit judges.
PER CURIAM.


1
The National Labor Relations Board petitions for a decree enforcing a Board order against Maurice Embroidery Works, Inc.  No appearance has been filed in this court on behalf of respondent.  Respondent has filed no brief in opposition to the petition, though such brief was due to be filed on August 8, 1955, nor has any extension of time been applied for.  Under the circumstances, pursuant to an unopposed motion by the Board, we entered an order on September 12, 1955, to the effect that the case be submitted to the court forthwith upon petitioner's brief and record appendix thereto.


2
From an examination of the record appendix, we are satisfied that the Board had jurisdiction of the administrative proceeding before it; that the Board's findings of fact as to the commission of certain unfair labor practices are supported by substantial evidence on the record as a whole; and that the Board's remedial order is appropriate and within its discretion, being in routine terms as applicable to the type of unfair labor practices here involved.


3
A decree will be entered enforcing the order of the Board.